IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

Plaintiff,

Cr.ID.NO. 1410005413 MMJ

ARTURO JUAREZ-VEGA,

Defendant.

Date submitted: August 28, 106

Date decided: October 14, 2016
COMMISSIONER’S REPORT AND RECOMMENDATION ON

DEFENDANT’S MOTION FOR POSTCONVICTION RELIEF AND
APPOINTED COUNSELS MOTION TO WITHDRAW

Brian T. Jordan, Esq., 704 N. King Street, Suite 600, Wilmington, DE, 19801.
Attorney for Defendant.

Karin M. Volker, Esq., Delaware Department of Justice, 820 N. French Street, 3ml
Floor, Wilmington, DE, 19801. Attorney for the State.

Arturo JuareZ-Vega, pro se

MANNING, Commissioner:

This 18th day of October 2016, upon consideration of defendant Arturo

Juarez-Vega’s Motion for Postconviction Relief (“Motion”), I find and recommend

the following:
Procedural Histo§y

Defendant pled guilty on June 8, 2015, to Rape in the Forth Degree as a
lesser-included offense of Rape in the First Degree. A PSI was ordered and
Defendant was sentenced on September 10, 2015, to 15 years at Level Five,
suspended after ten years, followed by probation. Defendant did not appeal his
conviction to the Delaware Supreme Court. However, Defendant did f11e a Motion
for Reduction of Sentence that was denied on October 9, 2015.l

On November 18, 2015, Defendant filed a first and timely pro se Motion for
Postconviction Relief. On November 23, 2015, the Office of Conflicts Counsel
was ordered to appoint counsel to represent Defendant. Due to a shortage of
available attorneys, counsel was not appointed until March 31, 2016. Appointed
counsel has now f11ed a Motion to Withdraw as Counsel for [Defendant], dated
June 28, 2016. In his Motion to Withdraw, appointed counsel states that he
undertook a thorough analysis of the record and has determined that there are no

meritorious issues that he can ethically advocate.

 

1 D.l. 24

The facts surrounding Defendant’s crime are not relevant to deciding his
claims and need not be recited here. Based upon my review of Defendant’s
Motion, l do not see the need for an evidentiary hearing, or further briefing The
arguments made by Defendant in his Motion can be fully addressed with the
factual record created by the pleadings and information currently available in the

Court’s file.

Defendant’s claims for postconviction relief, quoted verbatim, are as

follows:

Ground One: Actual Innocence. Movant raised throughout his
innocence; it was not until [Trial Counsel] promised him timed served
that he agreed to the plea.

Ground Two: Ineffective Assistance of Counsel: failure to
communicate [Trial Counsel] violated Delaware Rules For
Professional Conduct By never meeting his client face to face at the
prison. His Lack of communication led to Movant’s acceptance of
guilt.

Ground Three: Ineffectice Assistance of Counsel _ Promised time
served. [Trial Counsel] promised movant a sentence of time served if
he pled guilty. Movant acknowledges making false colloquy

statement regarding promises made. He felt that he had to go along
with the plea to be free.

Legal Standard

To prevail on an ineffective assistance of counsel claim, a defendant must
meet the two-pronged Strickland test by showing that: (1) counsel performed at a

level “below an objective standard of reasonableness” and that, (2) the deficient

performance prejudiced the defense.2 The first prong requires the defendant to
show by a preponderance of the evidence that defense counsel was not reasonably
competent, while the second prong requires the defendant to show that there is a
reasonable probability that, but for defense counsel’s unprofessional errors, the
outcome of the proceedings would have been different.3

When a court examines a claim of ineffective assistance of counsel, it may
address either prong first; where one prong is not met, the claim may be rejected
without contemplating the other prong. In considering post-trial attacks on counsel,
Strickland cautions that trial counsel’s performance should be reviewed from his or
her perspective at the time decisions were being made.4 A fair assessment of
attorney performance requires that every effort be made to eliminate the distorting
efforts of hindsight

The procedural requirements of Rule 61 must be satisfied before a reviewing

court will consider the merits of any argument.5

 

2 Strz'cklana' v. Washington, 466 U.S. 668, 687-88, 694 (1984).
3 ld.
4 ld.

5 See Younger v. State, 580 A.2d 552, 554 (Del. 1990).

Analysis

This is Defendant’s first motion for postconviction relief and it was timely
filed. None of Defendant’s claims have been formerly adjudicated Pursuant to
the version of Superior Ct. Crim. Rule 61 that was in effect at the time Defendant
filed his Motion, he was appointed counsel.

I have reviewed the Guilty Plea Agreement, Truth-In-Sentencing Form and
transcripts of the guilty plea and sentencing colloquies. It is clear to me that
Defendant’s guilty plea was knowingly, voluntarily and intelligently made.
Defendant answered all questions appropriately and voiced no dissatisfaction with
his lawyer’s representation of him. Although Defendant now regrets accepting the
State’s plea offer and argues that he “felt he had to go along with the plea to be
free,” there is no evidence in the record to support this. Everything in the record
leads me to conclude that Defendant accepted the plea offer of his own volition.
In the absence of clear and convincing evidence to the contrary, Defendant is
bound by his representations to the Court at the time of entering a guilty plea.6
Defendant’s allegation that he made false statements during the colloquy is self-
serving and contradicted by the transcript.

I find Defendant’s claims to be entirely conclusory and unsupported by

specific allegations of deficient attorney performance that resulted in actual

 

6 Somerville v. State, 703 A.2d 629, 632 (Del. 1997).

prejudice In essence, Defendant’s Motion is simply another attempt to reduce his
sentence or unravel his guilty plea. There is no evidence that Defendant’s original
attorney was deficient in his representation I have no doubt that Defendant
received far more Level Five time than he had hoped, but he was aware of the
possible sentence range (0-15 years) when he entered the plea and was sentenced
within the statutory limits.
M

Defendant’s Motion is so lacking in merit that it should be Summarily
Dismissed pursuant to Rule 61 (d)(5) and Counsel’s Motion to Withdraw should be
Granted.

IT IS SO RECOMMENDED.

BRADLEY v%/iANN'[NG, 5
Commissioner

 

oc: Prothonotary
cc: Defendant